POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: WHEREAS, WY Funds, a business trust organized under the laws of the State of Ohio (hereinafter referred to as the "Trust"), periodically files amendments to its Registration Statement with the Securities and Exchange Commission under the provisions of the Securities Act of 1933 and the Investment Company Act of 1940, as amended; and WHEREAS, the undersigned is the President of the Trust; NOW, THEREFORE, the undersigned hereby constitutes and appoints DONALD S. MENDELSOHN and JOANN M. STRASSER as attorneys for him and in his name, place and stead, and in his office and capacity in the Trust, to execute and file any Amendment or Amendments to the Trust's Registration Statement, hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has hereunto set his hand this 29th day of April, 2013. /S/ M. Brent Wertz M. Brent Wertz President STATE OF FLORIDA ) ) ss: COUNTY OF HILLSBOROUGH ) Before me, a Notary Public, in and for said county and state, personally appeared M. Brent Wertz, known to me to be the person described in and who executed the foregoing instrument, and who acknowledged to me that he executed and delivered the same for the purposes therein expressed. WITNESS my hand and official seal this 29th day of April, 2013. DION STOLTZFOOS /S/ Dion Stoltzfoos Notary Public – State of Florida Notary Public My Comm. Expires Sep 3, 2016 Commission # EE 196343 Bonded Through National Notary Assn. My commission expires:09/03/2016
